           Case 5:92-cr-00035-DNH Document 355 Filed 04/15/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


    ELECTRONIC NOTICE OF CRIMINAL APPEAL & CLERK’S CERTIFICATION


Dear Clerk of the Court,

       Please take notice that on April 15, 2019 the court received a notice of appeal. This notice
serves to inform you of the pending appeal and provides you with the information needed to
process the appeal.

        I, JOHN M. DOMURAD, CLERK, U.S. District Court for the Northern District of New York,
DO, HEREBY CERTIFY that the foregoing docket entries, with the exception of the documents
listed below, are maintained electronically on the court’s CM/ECF system and constitute the Record
on Appeal in the below listed action.

        The following documents are not available electronically. Please notify the Syracuse Clerk’s
Office if you need any of the following documents:

Docket No.(s):


                                      IN TESTIMONY WHEREOF, I have hereunto set my hand
                                      and caused the Seal of said Court to be hereto affixed at the
                                      City of Syracuse, New York, this 15th day of April, 2019.

                                      John M. Domurad, Clerk
                                      U.S. District Court




                                      By:     s/Kathy Rogers
                                              Deputy Clerk


                                        Case Information

Case Name & Case No.            USA v. Jamie A. Davidson       5:92-cr-35 (DNH)
Docket No. of Appeal:           354
Document Appealed:              353

Fee Status:      Paid                 Due X                  Waived (IFP/CJA)

Counsel:         CJA                  Retained               Pro Se X

Time Status: Timely                   Untimely
